Justice BROWN
concurred in the judgment of the MDL Panel.
I concur in the panel’s judgment, but write separately to acknowledge its one disappointingly necessary shortcoming. I believe that National Lloyds correctly alleges that the real common element in the cases pending against it in Judge Miller’s MDL is not that each one arises out of hurricane-inflicted damages, but that in each case the plaintiffs are alleging the same behavior by the insurer. Sending away cases in which the same insurer is alleged to have behaved in the same way just because hail caused the damage instead of wind likely means that similar cases will be treated differently based solely on the pretrial venue. Rule 13 was intended to prevent just such a result.
Nevertheless, tying an MDL to a defendant’s behavior without also tying it to some other limitation — such as the time, place, or method by which the damage was caused — could result in a perpetual MDL concerning just cases filed anywhere in the state against that single defendant. Judge Miller recognized this possibility, and the absurdity of it, when he remanded National Lloyds’ tag-along cases. There are MDLs this panel has created which have taken on a perpetual feel — asbestos and silicosis come immediately to mind. But there are none in which the common bond is just a similarity of alleged defendant behavior without any further limitation. Such an MDL would be impractical and unworkable. No defendant should be entitled to its own MDL, living on forever, with new cases added from every corner of the state every time a new storm hits. The resolution the panel has reached in this case, though imperfect, at least has definable boundaries. And so I concur.